DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on September 30, 2022 has been considered and entered. 
Accordingly, claims 1-9, and 26-41 are pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). See the rejection under 35 U.S.C. 112(a) below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 26-30, and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein the analog value in the analog medium is accumulated in each memory cell of the MMU along with a previous analog value”. The specification pages 13-15 describes performing multiply-accumulate operations with reference to Figs. 1A and 1B, however, the processor 152 in Fig. 1A and the processor in memory 152 in Fig. 1B is performing the multiply-accumulate operation and not each memory cell of an MMU. Page 21 line 11 to page 22 line 8 describes performing vector-matrix multiplication in an analog crossbar fabric that includes an array of memory cells, however, the analog summation is performed by sensing the column terminals for the analog output. Furthermore, as shown in Fig. 3, the column terminals are not part of the memory cells. Page 27, lines 16 – 25 discloses the MMU performing any additional arithmetic and/or logical manipulations of the matrix fabric. However, with respect to fig. 3, the MMU 319 comprises an ADC and an ALU while the memory cells/memory array are part of the matrix fabric 321 and not the MMU 319. Page 42 lines 17-26 discloses combining matrices into a single matrix. Claim 8 as written explicitly recites the analog value in the analog medium is accumulated in each memory cell of the MMU along with a previous analog value. However, none of the portions of the specification cited  discloses the analog value in the analog medium is accumulated in each memory cell of the MMU along with a previous analog value. Therefore, it is not apparent from the drawing and the specification how “the analog value in the analog medium is accumulated in each memory cell of the MMU along with a previous analog value”. 
Claim 26 recites “wherein at least the conversion of the first analog value and the obtainment of the output result each occur while the processor apparatus is unpowered”. This limitation lack written description support because the specification does not disclose that the conversion of the first analog value and the obtainment of the output result each occur while the processor apparatus is unpowered. Page 12 lines 16-28 discloses turning off system components not in use and transitioning the processor and the into sleep or low power mode. Page 37 lines 10-21 discloses performing matrix operations while the processor is asleep. However, performing matrix operations while the processor is asleep is not similar to performing matrix operations while the processor is unpowered. Claims 38 and 39 recite similar limitations and are rejected for the same reasons. Claims 27-30 and 38-39 inherit the same deficiency as claim 26 by reason of dependence.
Claim 40 recites “while the processor apparatus is unpowered via the power domain associated with the processor apparatus: cause configuration of the plurality of memory elements as a matrix multiplication unit (MMU) based at least on the received one or more instructions, wherein the configuration of the plurality of memory elements as the MMU enables atomic matrix fabric computations independent of matrix dimensions; cause the memory sense component to convert a first analog value associated with a memory element of the MMU into a first digital value based at least on the received one or more instructions; and based at least on the converted first digital value, obtain an output result from the memory sense component”. This limitation lack written description support because the specification does not disclose performing the claimed functions while the processor apparatus is unpowered. Page 12 lines 16-28 discloses turning off system components not in use and transitioning the processor and the into sleep or low power mode. Page 37 lines 10-21 discloses performing matrix operations while the processor is in sleep mode. However, performing matrix operations while the processor is in sleep mode is not similar to performing matrix operations while the processor is unpowered.
 Claim 41 recites “control logic configured to, when operated: cause the computerized memory to be in a computerized memory sleep mode while the processor apparatus is in the sleep mode; wherein the output result is maintained in the computerized memory during the sleep mode of the processor and the concurrent computerized memory sleep mode of the computerized memory”. This limitation lack written description support because the specification does not disclose the computerized memory in a sleep mode while the processor apparatus is in the sleep mode and the processor and the computerized memory are concurrently in sleep mode. Page 12 lines 16-28 discloses the non-volatile nature of the matrix fabric enables a processor and memory to transition into sleep/low power modes or to perform other tasks without shuffling data from volatile memory to non-volatile memory and vice versa. Page 37 lines 10-21 discloses performing matrix operations while the processor is in sleep mode until the plurality of instructions have been completed and using the non-volatile nature of ReRAM to hold memory contents while the memory is powered off. However, the specification does not describe the computerized memory entering a sleep mode while the processor apparatus maintains is in the sleep mode and the processor and the computerized memory are concurrently in sleep mode.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “wherein: the computerized memory comprises resistive random access memory (ReRAM)” in lines 1-2. It is unclear whether this limitation is supposed to be interpreted as adding additional structures to the computerized memory or further limiting the plurality of memory elements. If it is adding more structure, perhaps applicant may want to recite “wherein: the computerized memory further comprises resistive random access memory (ReRAM)”. If it is further limiting the plurality of memory elements, perhaps applicant may want to recite “wherein: the plurality of memory elements comprises resistive random access memory (ReRAM) cells” instead. Claim 39 recites a similar limitation and is rejected for the same reason. For purposes of examination, this limitation is interpreted as “wherein: the computerized memory further comprises resistive random access memory (ReRAM)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US Patent No. 10,430,493 B1) in view of Espig et al. (US-PGPUB 20200210516 A1), hereinafter Espig and Hu et al. (NPL – “Accelerating Discrete Fourier Transforms with Dot-product Engine”), hereinafter Hu.
Regarding claim 1 Kendall teaches a memory device comprising:
an array of memory cells, where each memory cell of the array of memory cells is configured to store a digital value as an analog value in an analog medium (Kendall Fig. 4 and col 8 lines 41-43 array of memory cells – grid of electrode 28 in col A and B; memory cell – electrode 28; “One or more DACs 40 can be used to convert the digital input signals to analog voltages that can be sourced on the electrodes of the grid 28”);
a memory sense component, where the memory sense component is configured to read the analog value of a first memory cell as a first digital value (Kendall Fig. 4, col 9 lines 60-66 and col 10 lines 47-52 memory sense component – ADC 42 and amplifiers 46 in col C and D; “the amplifiers 46 in columns C and D are configured as transimpedance amplifiers capable of sensing current”; “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
logic configured to, when operated (Kendall Fig. 4 logic – controller 48):
capture image data comprising one or more captured color values (Kendall col 8 lines 32-40 “The SVMM engine 22 can receive digital input signals … Digital input signals can include … still photographs, frames of video images”; Note: examiner interprets capturing image data as receiving the image data for the vector-matrix multiplication);
operate the array of memory cells as a matrix multiplication unit (MMU) […] (Kendall Figs. 3-4 and col 7 lines 1-11“the grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication; col 9 lines 14-28 “Controller 48 can also coordinate other functions of the circuits in the circuit layer 26”; col 4 lines 52-54 “The matrix 20 is partially formed by NVM material 21 whose resistances are controllable by applying an appropriate voltage”);
wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with […] a matrix transformation operand comprising the one or more captured color values (Kendall col 10 lines 3-19; col 8 lines 35-40 the first and second input vectors of digital input signals converted to analog signals includes the still photographs or frames of video images as input signals);
configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance […] the matrix transformation operand (Kendall col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34” second digital value – digital output); and
based at least on a reading of the matrix transformation operand into the MMU, write a matrix transformation result based on the second digital value (Kendall Fig. 4 and col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”; the result (digital output) is written to the output register).
Further, Kendall teaches that the controller 48 can include circuitry such as one or more processors for loading and executing software programming instructions (Kendal col 4 lines 8-11 and col 9 lines 26-29). Further, Kendall teaches that matrix multiplication is used in many modern computing tasks, such as artificial intelligence (AI), machine learning, neural network, neural network training, various transforms (e.g., Discrete Fourier Transform), and others (Kendall col 5 lines 60-63). Further, Kendal teaches that the matrix multiplication engine can be implemented as part of a computer system, a graphics processing unit (GPU), a hardware accelerator, a memory interconnect or other devices where matrix operations are used (Kendall col 11 lines 33-38). Further, Kendal teaches that the non-volatile memory (NVM) material includes memristors, phase-change material (PCM), resistive random-access memory (ReRAM) material (Kendal col 3 lines 1-4 and col 5 lines 51-56).
Kendall does not explicitly teach the logic is configured to when operated: receive a matrix transformation opcode; operate the array of memory cells as a matrix multiplication unit (MMU) based on the matrix transformation opcode; wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with the matrix transformation opcode and a matrix transformation operand; configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand, and the matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values.
However, on the same field of endeavor, Espig teaches several instructions for matrix operations including instructions for matrix multiplication operation and fast Fourier transform (FFT) operation. Further, Espig discloses that the FFT instructions include an opcode, an instruction field for the size of the FFT, an instruction field that identifies the input data, and a field that identifies the output data destination and the instruction configures the circuitry for the performance of the transform operation (Espig Fig. 16 and paragraphs [0148-0149 and 0167-0183] where matrix transformation corresponds to matrix operations such as matrix multiplication and fast Fourier transforms). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall using Espig and configure the controller to receive instructions such as an FFT instruction and configure the operation of the array of memory cells and the memory sense component for the performance of the transform operation based on the received FFT instruction.
The motivation to do so is to provide a special hardware that can be used for matrix multiplication operations and FFT operations. As stated above, Kendall teaches that matrix multiplications are used in many computing tasks such as various transforms. Therefore, having instructions for executing transform algorithms in addition to instructions for matrix multiplication that can be executed in the same hardware is desirable (Espig paragraph [0167]). 
Therefore, the combination of Kendall as modified in view of Espig teaches the logic is configured to when operated: receive a matrix transformation opcode; operate the array of memory cells as a matrix multiplication unit (MMU) based on the matrix transformation opcode; wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with the matrix transformation opcode and a matrix transformation operand; configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand.
Kendall as modified in view of Espig does not teach the matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values.
However, on the same field of endeavor, Hu discloses a dot-product engine that includes crossbar array for performing Fast Fourier Transform (FFT) algorithms such as Discrete Fourier Transform (DFT) which includes receiving image data comprising one or more colored values and performing transformation the image data to generate a matrix transformation result that includes one or more shifted color values respectively associated with the one or more captured color values (Hu page 4 section VA-B and Figs. 7-9)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig using Hu and configure the accelerator of Kendall to produce matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values. Both Kendal and Hu are related to performing transform operations such as DFT within a memory device. Furthermore, Hu discloses that the result of a DFT transform operation generate a matrix transformation result that includes one or more shifted color values respectively associated with the one or more captured color values. Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memory device performing a transform operation on image data comprising one or more captured color values and producing a result comprising one or more shifted color values respectively associated with the one or more captured color values. See MPEP 2141.III.A
Therefore, the combination of Kendal as modified in view of Espig and Hu teaches the matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values.

Regarding claim 2, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the matrix transformation opcode indicates a size of the MMU (Espig paragraph [0177] “an instruction includes a first field (e.g., operand) that identifies the size of the FFT (e.g., the number of input points”).

Regarding claim 3, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 2 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the matrix transformation opcode corresponds to a frequency domain transform operation (Espig paragraph [0168] “discrete Fourier transform (DFT) operation converts a signal (e.g., input value) from a first (e.g., original) domain (e.g., time or space) to a representation in the frequency domain”; “The optimized version of the algorithm may be referred to as the fast Fourier transform (FFT)”).
Regarding claim 4, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 3 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the frequency domain transform operation spans at least one other MMU (Espig paragraphs [0172] “matrix operations circuit is of a finite size ( e.g., with a fixed number of processing element circuits and/or types of circuitry). Certain embodiments herein allow for the use of matrix operations circuitry (e.g., a multidimensional grid of a matrix operations accelerator circuit) to perform one or more FFT operations by mapping a decomposed portion of a FFT onto one or more circuit blocks of the matrix operations circuitry. Certain embodiments herein allow for FFT operations to be performed even when the non-decomposed FFT includes more points than are supported by the matrix operations circuitry, e.g., by decomposing the FFT to optimally fit (e.g., map) to the matrix operations circuitry). 

Regarding claim 5, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the matrix transformation opcode identifies one or more analog values corresponding to one or more memory cells (Espig paragraph [0178] an instruction includes a first field (e.g., operand) that identifies a first input tile of FFT input data (e.g., a first register or registers that represents a first two-dimensional matrix, a second input tile of twiddle factor input data (e.g., a second register or registers that represents a second two-dimensional matrix)). 

Regarding claim 7, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein each memory cell of the MMU comprises resistive random access memory (ReRAM) cells (Kendall col 3 lines 1-3, col 5 lines 51-53, and claim 13); and 
wherein the each memory cell of the MMU multiplies the analog value in the analog medium in accordance with the matrix transformation opcode and the matrix transformation operand (Kendall Fig. 1 and 4, col 4 lines 32-59, col 6 lines 10-19 and 30-35, col 10 lines 27-45). 	

Regarding claim 33, Kendall teaches a method to perform matrix transformation operations, comprising:
receiving, by a processor apparatus video data comprising one or more image blocks (Kendall col 8 lines 32-40 “The SVMM engine 22 can receive digital input signals … Digital input signals can include … frames of video images”; processor apparatus – SVMM engine 22);
configuring, by the processor apparatus an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode (Kendall Figs. 3-4 and col 7 lines 1-11 and col 9 lines 14-28 “the grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication; col 4 lines 52-54 “The matrix 20 is partially formed by NVM material 21 whose resistances are controllable by applying an appropriate voltage”);
configuring, by the processor apparatus, a memory sense component based on the matrix transformation opcode (Kendall col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
based on a reading of a matrix transformation operand into the matrix structure, writing by the processor apparatus, a matrix transformation result from the memory sense component (Kendall Fig. 4 and col 10 lines 47-52 result is written to the output register 34; matrix transformation operand – first vector and second vector of digital input signals converted to analog signals), wherein: 
(i) the matrix transformation operand comprises the one or more image blocks and is configured to modify one or more analog values of the matrix structure (Kendall col 10 lines 3-19; col 8 lines 35-40 the first and second input vectors of digital input signals converted to analog signals includes the frames of video images), 
(ii) the matrix transformation result comprises one or more frequency domain image coefficients (Kendal col 5 lines 60-63 “Matrix multiplication is used in many modern computing tasks, such as artificial intelligence (AI), machine learning, neural network, neural network training, various transforms (e.g., Discrete Fourier Transform), and others”; when a transform (e.g., Discrete Fourier Transform) is performed on the frames of video images, the result would comprise one or more frequency domain image coefficients), and 
(iii) the one or more analog values of the matrix structure accumulate the one or more frequency domain image coefficients from video data over time (Kendall col 4 lines 46-49 “The vector of input voltages is applied on the input voltage lines. The output current at each column is determined by the sum of currents from each intersection of that column with input voltage lines and determined by applying Kirchhoff's current law (KCL) for each intersection”).
Further, Kendall teaches that the SVMM engine 22 includes a controller 48 which include circuitry such as one or more processors for loading and executing software programming instructions (Kendal col 4 lines 8-11 and col 9 lines 26-29). Further, Kendal teaches that the matrix multiplication engine can be implemented as part of a computer system, a graphics processing unit (GPU), a hardware accelerator, a memory interconnect or other devices where matrix operations are used (Kendall col 11 lines 33-38).
Kendall does not explicitly teach receiving, by a processor apparatus of a computerized image processing device, video data comprising one or more image blocks, wherein the video data is captured by a camera of the computerized image processing device; receiving, by the processor apparatus, a matrix transformation opcode; configuring, by the processor apparatus, an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode; and configuring, by the processor apparatus, a memory sense component based on the matrix transformation opcode.
However, on the same field of endeavor, Espig teaches several instructions for matrix operations including instructions for matrix multiplication operation and fast Fourier transform (FFT) operation. Further, Espig discloses that the FFT instructions include an opcode, an instruction field for the size of the FFT, an instruction field that identifies the input data, and a field that identifies the output data destination and the instruction configures the circuitry for the performance of the transform operation (Espig Fig. 16 and paragraphs [0148-0149 and 0167-0183] where matrix transformation corresponds to matrix operations such as matrix multiplication and fast Fourier transforms). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall using Espig and configure the controller in the SVMM to receive instructions such as an FFT instruction and configure the array of memory cells and memory sense component for the performance of the transform operation based on the receive FFT instruction.
The motivation to do so is to provide a special hardware that can be used for matrix multiplication operations and FFT operations. As stated above, Kendall teaches that matrix multiplications are used in many computing tasks such as various transforms. Therefore, having instructions for executing transform algorithms in addition to instructions for matrix multiplication that can be executed in the same hardware is desirable (Espig paragraph [0167]). 
Therefore, the combination of Kendall as modified in view of Espig teaches receiving, by the processor apparatus, a matrix transformation opcode; configuring, by the processor apparatus, an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode; and configuring, by the processor apparatus, a memory sense component based on the matrix transformation opcode.
Kendall as modified in view of Espig does not explicitly teach the processor apparatus is part of a computerized image processing device, video data comprising one or more image blocks, wherein the video data is captured by a camera of the computerized image processing device.
However, on the same field of endeavor, Hu discloses a dot-product engine that includes crossbar array for performing Fast Fourier Transform (FFT) algorithms such as Discrete Fourier Transform (DFT) which includes receiving image data captured by a camera of an computerized image processing device and performing transformation on the image data using a crossbar array of the computerized image processing device to generate a matrix transformation result (Hu page 4 section VA-B and Figs. 7-9; computerized image processing device - wireless surveillance camera, DPE clusters, and the remote computers).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig using Hu and include a camera for capturing frames of video images for processing by the SVMM.
	The motivation to do so is to implement a surveillance camera system that uses a crossbar architecture for performing matrix transformation for image compression before sending the compressed data to a remote computer (Hu page 5 section V.A).
Therefore, the combination of Kendall as modified in view of Espig and Hu teaches receiving, by a processor apparatus of a computerized image processing device, video data comprising one or more image blocks, wherein the video data is captured by a camera of the computerized image processing device.

Regarding claim 34, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 33 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the configuring the array of memory cells comprises connecting a plurality of word lines and a plurality of bit lines corresponding to a row dimension and a column dimension associated with the matrix structure (Kendal Fig. 4, col 7 lines 1-11, col 9 lines 55-59 and col 10 lines 3-15; plurality of word lines – lines connected to the row driver; plurality of bit lines – lines connected to the column driver; Espig paragraph [0077] “an instruction includes a first field ( e.g., operand) that identifies the size of the FFT (e.g., the number of input points)). The motivation to combine is the same as claim 15.

Regarding claim 35, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 16 as stated above. Further, Kendall as modified in view of Espig and Hu teaches further comprising determining the row dimension and the column dimension from the matrix transformation opcode (Kendal Fig. 4, col 7 lines 1-11, col 9 lines 55-57 and col 10 lines 3-15; Espig paragraph [0077] “an instruction includes a first field (e.g., operand) that identifies the size of the FFT (e.g., the number of input points)). 
Claim 6 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig and Hu as applied to claim 5 above, and further in view of Hongxia et al. (NPL – “High Performance Algorithm for Twiddle Factor of Variable-size FFT Processor and Its Implementation”), hereinafter Hongxia.
Regarding claim 6, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 5 as stated above.
	Kendall does not teach wherein the one or more analog values corresponding to the one or more memory cells are stored within a look-up-table (LUT) data structure.
	However, on the same field of endeavor, Hongxia discloses that there are two major methods for realizing twiddle factor multiplication and using a lookup table (LUT) is the traditional method for a multiplier-based FFT (Hongxia Introduction).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Hongxia and store the analog values i.e. the twiddle factors that is used for executing FFT instructions in a lookup table data structure as taught by Hongxia such that upon receipt of an FFT instruction, the controller can determine that the location of the input data is on a lookup table based on one of the instruction fields and direct the DACs to set the analog values of the electrode 28 based on the analog values stored on the lookup table.
	The motivation to do so is because storing all the twiddle factors needed in a LUT has obvious advantages of low complexity and short latency (Hongxia Introduction).
	Therefore, Kendall as modified in view of Espig, Hu and Hongxia teaches wherein the one or more analog values corresponding to the one or more memory cells are stored within a look-up-table (LUT) data structure.

Regarding claim 36, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 33 as stated above. Further, Kendal as modified in view of Espig and Hu teaches wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure (Kendall col 7 lines 1-3 “The grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication”; col 4 lines 54-58 “a matrix of parameter values (e.g., matrix of weights in a layer of a neural network) can be constructed in the matrix 20 by adjusting the intersection resistances to match the matrix of parameter values of a desired computation”).
Kendall does not teach wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure based on a look-up table (LUT) data structure.
	However, on the same field of endeavor, Hongxia discloses that there are two major methods for realizing twiddle factor multiplication and using a lookup table (LUT) is the traditional method for a multiplier-based FFT (Hongxia Introduction).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Hongxia and store the analog values, i.e. the twiddle factors that is used for executing FFT instructions in a lookup table data structure as taught by Hongxia such that upon receipt of the FFT instruction, the controller can determine that the location of the input data is on a lookup table based on one of the instruction fields and direct the DACs to set the analog values of the electrode 28 based on the analog values stored on the lookup table.
	The motivation to do so is because storing all the twiddle factors needed in a LUT has obvious advantages of low complexity and short latency (Hongxia Introduction).
	Therefore, Kendall as modified in view of Espig, Hu and Hongxia teaches wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure based on a look-up table (LUT) data structure.

Regarding claim 37, Kendall as modified in view of Espig, Hu and Hongxia teaches all the limitations of claim 36 as stated above. Further, Kendall as modified in view of Espig, Hu and Hongxia teaches identifying an entry from the LUT data structure based on the matrix transformation opcode (Espig paragraph [0178] discloses that the FFT instruction includes an instruction field that identifies a second input tile of twiddle factor input data).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig and Hu as applied to claims 1 above, and further in view of Guo et al. (US-PGPUB 2017/0192936 A1), hereinafter Guo.
Regarding claim 9, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above.
Kendal does not teach wherein the first digital value is characterized by a first radix of two (2); and wherein the second digital value is characterized by a second radix greater than two (2).
However, on the same field of endeavor, Guo teaches an apparatus and a method for performing matrix transformation. Further, Guo teaches that the apparatus can be programmed to perform radix2, radix3, radix4, radix5 and radix6 discrete Fourier transform (DFT) calculations (Guo paragraph [0008, 0047, 0058]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Guo and configure memory device of Kendall to receive input values having a radix of two and generate output values having a radix3, radix4, radix5 and radix6 when performing matrix operations such discrete Fourier transform (DFT) as taught by Guo. 
The motivation to do so is to have an FFT architecture that achieves much higher scalability and programmability for all possible mix-radix operations (Guo paragraphs [0006]). 
	Therefore, Kendall as modified in view of Espig, Hu, and Guo teaches wherein the first digital value is characterized by a first radix of two (2); and wherein the second digital value is characterized by a second radix greater than two (2).

Claim 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig, and Hu as applied to claim 1 above, and further in view Khaddam-Aljameh et al. (US-PGPUB 2020/0279012 A1), hereinafter Khaddam-Aljameh.
Regarding claim 31, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the matrix transformation opcode corresponds to a matrix operation (Espig paragraph [0177] the FFT operation instruction is a matrix operation).
Kendall does not explicitly teach wherein the matrix transformation opcode corresponds to a matrix operation comprising both positive and negative coefficients.
However, on the same field of endeavor, Khaddam-Aljameh discloses performing matrix-vector multiplication on a memory device wherein the matrix-vector multiplication comprises both positive and negative values (Khaddam-Aljameh Fig. 8, 10 and paragraphs [0079-0082]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Khaddam-Aljameh and configure the system of Kendall to be able to perform matrix-vector multiplication where the input and/or weights comprises both positive and negative values as taught by Khaddam-Aljameh.
The motivation to do so is because, by introducing negative inputs or negative weights, the matrix multiplication operation becomes more versatile. The result of the multiplication can now be a negative amount (Khaddam-Aljameh paragraph [0056]).
Therefore, the combination of Kendall as modified in view of Espig, Hu and Khaddam-Aljameh teaches wherein the matrix transformation opcode corresponds to a matrix operation comprising both positive and negative coefficients.

Regarding claim 32, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as above. 
Kendall as modified in view of Espig and Hu does not explicitly teach wherein: the matrix transformation opcode causes the non-transitory computer readable medium to operate another array of memory cells as another matrix structure; and the logic is further configured to, when operated: logically combine the matrix transformation result with another matrix transformation result associated with the another matrix structure.
However, on the same field of endeavor, Khaddam-Aljameh discloses performing matrix-vector multiplication on a memory device wherein the matrix-vector multiplication comprises both positive and negative values/weights. Furthermore, Khaddam-Aljameh discloses modeling the negative weights in a separate crossbar and subtracting the result from each other (Khaddam-Aljameh paragraphs [0080-0082] where separate crossbar corresponds to operating another array of memory cells as another matrix structure and subtracting the result corresponds to logically combine the matrix transformation result with another matrix transformation result associated with the another matrix structure).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Khaddam-Aljameh and configure the system of Kendall to be able to perform matrix-vector multiplication where the input and/or weights comprises both positive and negative values as taught by Khaddam-Aljameh by using two different crossbar array to model the positive weights and negative weights respectively and configuring the control logic to subtract the result of the computation from each array to each other as taught by Khaddam-Aljameh.
The motivation to combine is the same as claim 31.
Therefore, the combination of Kendall as modified in view of Espig, Hu, and Khaddam-Aljameh teaches wherein: the matrix transformation opcode causes the non-transitory computer readable medium to operate another array of memory cells as another matrix structure; and the logic is further configured to, when operated: logically combine the matrix transformation result with another matrix transformation result associated with the another matrix structure.
Response to Arguments
Applicant's arguments filed see remarks pages 9-10, filed 09/30/2022, with respect to the 35 U.S.C. 112(a) of claims 8, 26-30 and 38-41 have been fully considered but they are not persuasive.
Applicant’s amendment to claims 8 and 41 are not sufficient to overcome the 112(a) of claims 8 and 41 as discussed above.
In response to applicant’s arguments with respect to the 35 U.S.C. 112(a) of claims 26 and 40, applicant argues that one of skill in the art would understand that sleep modes, which are discussed throughout the original application as filed, refer to a variety of different possible modes or sleep states. With respect to a processor, one of skill in the art would understand that there are sleep states of a processor that are both powered and unpowered. Accordingly, the disclosure in the original application as filed provides written description support to one of skill in the art to understand that a processor apparatus may be unpowered during a sleep mode.
Examiner respectfully disagrees. At most, the cited portion of the specification discloses turning off some system elements that are not in use but does not disclose turning off the processor as a whole while converting the first analog value associated with a memory element of the MMU into the first digital value and obtaining an output result from the memory sense component.




Applicant's arguments filed see remarks pages 10-12, filed 09/30/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-5 and 7 have been fully considered but they are not persuasive.
Applicant argues that Hu teaches away from the combination of elements recited in the claims because is not the purpose of Hu to color shift, but to enhance images while minimizing color shifting so that images may still be preserved for pattern recognition. 
Examiner respectfully disagrees. The purpose of Hu is to perform image compression using crossbar array based DFT and not to enhance images. Therefore, Hu does not teach away from Kendall which is directed to a system that includes a crossbar array for performing Vector-Matrix Multiplication that is used for DFT. Additionally, it is not apparent that the purpose of Kendall is image enhancement as well. 
Applicant’s arguments, see remarks pages 12-13, filed 09/30/2022, with respect to the rejection(s) of claim(s) 33-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made and previously cited prior art reference.
In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 33-35, applicant amended claim 33 and argued that amended claim 33 now recites method steps that are performed by a processor apparatus of a computerized image processing device and that the video data is received from a camera of the same computerized image processing device where the other method steps of Claim 33 are performed. In other words, the same computerized image processing device that performs the method steps of Claim 33 also includes a camera from which video data is captured and received and none of the cited reference whether taken individually or in combination disclose, teach, or suggest the combination of elements recited in independent Claim 33.
Examiner respectfully disagrees. Hu discloses a dot-product engine that includes a crossbar array for performing Fast Fourier Transform (FFT) algorithms such as Discrete Fourier Transform (DFT) which includes receiving image data captured by a camera of an computerized image processing device and performing transformation on the image data using the crossbar array of the computerized image processing device to generate a compressed image data result. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Kendall in view of Espig using Hu and include a camera for capturing frames of video images for processing by the SVMM in order to implement a surveillance camera system that includes a crossbar architecture for performing matrix transformation for image compression before sending the compressed data to a remote computer (Hu page 5 section V.A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


 /EMILY E LAROCQUE/Primary Examiner, Art Unit 2182